Citation Nr: 1436821	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-34 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for scarring of the left arm, claimed as secondary to mustard gas exposure.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1953 to November 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  The Veteran's claim has been brokered out to other VA offices during the pendency of this appeal, and jurisdiction of his claims is currently with the RO in Muskogee, Oklahoma.  

The Board notes the Veteran also initiated an appeal of the June 2009 rating decision which denied service connection for degenerative joint disease of the left knee and lumbosacral spine and osteoarthritis of the bilateral hips.  A May 10, 2010 statement of the case was afforded the Veteran on these issues.  As a timely VA Form 9 or substantive appeal was not received, these issues are not currently before the Board.  See 38 U.S.C.A. § 7105.  

This appeal was processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for scarring of the left arm, claimed as having resulted from mustard gas or other chemical exposure in service.  His service treatment records are unavailable and are presumed to have been destroyed.  Where the claimant's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The service personnel records have been obtained and confirm the Veteran served with the 34th Chemical Company (Maintenance) during service; as such, his assertions of chemical exposure during service are plausible.  

In considering the Veteran's claim, the RO found no evidence in the VA treatment records of scarring of the left arm, and denied service connection.  Moreover, a VA medical examination was not afforded the Veteran.  In concluding, however, that the Veteran lacked a current disability, the RO did not take into account the Veteran's own assertions.  As a layperson, the Veteran is competent to testify regarding such observable symptomatology as scarring, which he has done.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran having asserted that he has current scarring of the left arm as the result of chemical exposure in service, the Board finds sufficient evidence to afford him a VA examination, as the Veteran is competent to testify regarding the chronicity of such a disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA dermatology examination to determine the presence and etiology of any current skin disorders of the left arm, claimed as scarring.  The claims file, to include any physical and/or electronic medical records, must be furnished to the examiner.  The VA examiner should note any current scarring or other skin disorders of the left arm present on examination.  For any noted disorder, the examiner is requested to state whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disorder of the left arm had its onset during service or as the result of chemical exposure during service.  A rationale should be given for all opinions and conclusions rendered.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

